DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment to Claim 8 in regards to minor informalities, objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Makhervaks et al. (US PGPUB 2007/0208820) in view of Huang (US PGPUB 2015/0378605).
With regard to Claim 1, Makhervaks teaches a method for processing IO requests in order by a storage device, the method comprising:
receiving, by the storage device, a first I/O command and a second I/O command in order from a host coupled to the storage device ([0081] “RDMA over TCP operations are invoked by a consumer 502 through the generation of a work request 503.” [0085] “Commands/responses are provided to/from the memory hub 702 via a host interface 720, including commands to control/manage the network adapter 705 and DMA commands/responses.” [0117] “transaction logic as discussed above with reference to FIGS. 5-7 records data corresponding to out-of-order and in-order received TCP segments”), 
the first I/O command and the second I/O command being assigned a sequence tag ([0088] “Information specified by the work queue element to include a work request ID, a steering tag (if applicable), a scatter/gather list (if applicable), and an operation type (e.g., send, RDMA read, RDMA write), along with the work queue number, are provided over the host interface 720 to the transaction logic 707.” [0098] “an RDMA-enabled network adapter can determine from the information supplied within a DDP header regarding queue number, message sequence number, message offset, and the last flag whether all of the segments of a given RDMA message have been received and placed, thus allowing for in-order completion reporting.”),  
collecting a command completion notice of the first I/O command or the second I/O command when the first I/O command or the second I/O command has been respectively completed ([0067] “A Poll for Completion verb is executed to poll a specified completion queue for indications of completion of previously specified work requests.” [0076] “determining when a requested RDMA operation has been completed so that a completion queue entry can be posted in a corresponding completion queue.” [0081] “As operations are completed, the transaction logic 510 places completion queue elements 509 on completion queues 508 that correspond to the completed operations.”); and
issuing a command completion notification to the host based on the sequence tag of the associated completed first I/O command or the second I/O command ([0032] “the receiver must deliver complete messages only once and the completed messages must be delivered in the order they were sent,” see also Fig. 5 showing Host Memory 501 including Completion Queue 508. [0091] “a final TCP sequence number for each generated message is stored in the entry so that when the final TCP sequence number has been acknowledged, then the protocol engine 708 will write a completion queue entry (if required) to a completion queue in host memory 703 that corresponds to the work queue element that directed the data transfer.” [0098] “an RDMA-enabled network adapter can determine from the information supplied within a DDP header regarding queue number, message sequence number, message offset, and the last flag whether all of the segments of a given RDMA message have been received and placed, thus allowing for in-order completion reporting.”).

With further regard to claim 1, Makhervaks does not teach the command issuing as described in claim 1. Huang teaches
issuing, by the storage device, the first I/O command and the second I/O command to one or more storage channels based on their respective sequence tags ([0073] “FIG. 7 illustrates a structure of the NVMoE frame 700 used by the extended NVMe controller 112 to specify NVMoE commands … SEQ_ID[15:0], 16 bits of the sequence tag that define the order of the issued commands in the NVMe I/O command and are used to identify the sequence of the sub-commands in the entire I/O command.” [0094] “Each storage device of a local namespace may have multiple flash memory channels (e.g., NAND physical channels) … the extended NVMe controller 112 assigns and may reassign each memory channel to one or more of the source ports based on the low bits (e.g., lower 4 bits) of the physical page address (PPA) or the low bits (e.g., lower 4 bits) of the logical block address (LBA) of the data being read from or written to along with a source port number mask of 4 bits to determine the port to use for each channel.”);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Makhervaks with the command issuing as taught by Huang since “sending all channels through a single port of the extended NVMe controller 112 may cause performance bottlenecks” (Huang [0094]).

With regard to Claim 6, Makhervaks in view of Huang teaches all the limitations of Claim 1 as described above. Huang further teaches wherein the sequence tag is determined by the host ([0067] “In the illustrated embodiment, the extended NVMe controller 112 includes a PCIe interface and DMA logic module for receiving NVMe commands and/or data from the host processor (CPU) through the PCI interface.” [0073] “FIG. 7 illustrates a structure of the NVMoE frame 700 used by the extended NVMe controller 112 to specify NVMoE commands … SEQ_ID [15:0], 16 bits of the sequence tag that define the order of the issued commands in the NVMe I/O command and are used to identify the sequence of the sub-commands in the entire I/O command”).

With regard to Claim 7, Makhervaks in view of Huang teaches all the limitations of Claim 1 as described above. Huang further teaches wherein the sequence tag is determined by the storage device ([0073] “FIG. 7 illustrates a structure of the NVMoE frame 700 used by the extended NVMe controller 112 to specify NVMoE command … SEQ_ID [15:0], 16 bits of the sequence tag that define the order of the issued commands in the NVMe I/O command and are used to identify the sequence of the sub-commands in the entire I/O command.” [0092] “the namespace controller includes an Ethernet MAC interface, a command processor, a data buffer manager, an ECC encoder/decoder, a flash memory sequencer … The Flash memory interface sequencer controls command and data interface so that data is stored and read based on the NVMoE command and the need of the garbage collection manager.”).

With regard to Claim 8, Makhervaks in view of Huang teaches all the limitations of Claim 1 as described above. Makhervaks further teaches wherein the issuing of the command completion notification to the host comprises:
determining if the sequence tag associated with a first completed I/O command is the lowest sequence tag of all of the sequence tags associated with I/O commands awaiting processing; and based on determining that a sequence tag of the completed I/O command is the sequence tag of the lowest outstanding I/O command, issuing to the host all command completion notifications for completed I/O commands having sequence tags that are sequential to the determined lowest sequence tag, including the lowest sequence tag, based on determining that a sequence tag of the completed I/O command is not the sequence tag of the lowest outstanding I/O command, placing the command completion notice in a buffer ([0066] “In addition, completion queue(s) may be associated with the send queue and receive queue.” [0067] “A Poll for Completion verb is executed to poll a specified completion queue for indications of completion of previously specified work requests.” [0098] “As is noted earlier, the specifications governing RDMA over TCP/IP transactions allow for out-of-order placement of received DDP segments, but require that all RDMA messages be completed in order. Furthermore, DDP segments corresponding to untagged RDMA messages have within their respective DDP headers all the information that is required to uniquely identify which specific RDMA message a DDP segment belongs to, which tells the receiving adapter which work queue entry is affiliated with the DDP segment. The receiving adapter needs this information to correctly report completions … an RDMA-enabled network adapter can determine from the information supplied within a DDP header regarding queue number, message sequence number, message offset, and the last flag whether all of the segments of a given RDMA message have been received and placed, thus allowing for in-order completion reporting.”)

With regard to Claims 9 and 15, these claims are equivalent in scope to Claims 1 and 8 rejected above, merely having a different independent claim type, and as such Claims 9 and 15 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 8. 
With further regard to Claims 9 and 15, the claims recite additional elements not specifically addressed in the rejection of Claims 1 and 8. The Makhervaks and Huang references also anticipate these additional elements of Claims 9 and 15, for example, see Figures 5-7, 12 of Makhervaks and see Figures 1, 5-6 and 15 of Huang regarding the hardware elements recited in Claims 9 and 15 which perform the similarly claimed functionality recited in Claims 1 and 8.

With regard to Claim 10, Makhervaks in view of Huang teaches all the limitations of Claim 9 as described above. Huang teaches further comprising a sequence tag generator logic, configured to be in communication with the command handler logic or the command queues, and to receive I/O commands from the command queues received from the host and associate them with a sequence tag determined by the order of receipt of the I/O commands ([0073] “FIG. 7 illustrates a structure of the NVMoE frame 700 used by the extended NVMe controller 112 to specify NVMoE command … SEQ_ID [15:0], 16 bits of the sequence tag that define the order of the issued commands in the NVMe I/O command and are used to identify the sequence of the sub-commands in the entire I/O command.” [0092] “the namespace controller includes an Ethernet MAC interface, a command processor, a data buffer manager, an ECC encoder/decoder, a flash memory sequencer … The Flash memory interface sequencer controls command and data interface so that data is stored and read based on the NVMoE command and the need of the garbage collection manager.”).

With regard to Claim 16, this claim is equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claim 16 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1. 
With further regard to Claim 16, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Makhervaks and Huang references also anticipate these additional elements of Claim 16, for example, see Figures 5-7, 12 of Makhervaks and see Figures 1, 5-6 and 15 of Huang regarding the hardware elements recited in Claim 16 which perform the similarly claimed functionality recited in Claim 1.

With regard to Claims 17-18, these claims are equivalent in scope to Claims 6-7 rejected above, merely having a different independent claim type, and as such Claims 17-18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 6-7. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Makhervaks in view of Huang as applied to Claims 1 and 10 above, and further in view of Tong et al. (US PGPUB 2020/0366626).
With regard to claim 2, Makhervaks in view of Huang teaches all the limitations of claim 1 as described above. Makhervaks in view of Huang does not teach the indexing according to sequence tag as described in claim 2. Tong teaches
wherein the received first and second I/O commands are indexed according to their sequence tags ([0018] “The packet receive end collects statistics on a total quantity of memory write operations by using a sequence number of a write operation packet as an index.” [0091] “Based on the write operation information in the received write operation packet, each time after performing one memory write operation, the line card box may use the sequence number of the write operation packet as an index, and collects statistics on a total quantity of performed memory write operations corresponding to the index.”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Makhervaks in view of Huang with the indexing according to sequence tag as taught by Tong as this “improves efficiency in detecting and verifying the total quantity, thereby improving efficiency in updating the forwarding entry” (Tong [0018]).

With regard to Claim 11, this claim is equivalent in scope to Claim 2 rejected above, merely having a different independent claim type, and as such Claim 11 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 2. 

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makhervaks in view of Huang as applied to Claims 1 and 11 above, and further in view of Hwang et al. (US PGPUB 2016/0132251).
With regard to claim 3, Makhervaks in view of Huang teaches all the limitations of claim 1 as described above. Makhervaks in view of Huang does not teach the further sequence tag operations as described in claim 3. Hwang teaches wherein the issuing of the first I/O command and the second I/O command to one or more storage channels based on their respective sequence tags comprises:
determining the I/O command with the lowest sequence tag, determining one or more storage channels associated with an address of the I/O command determined to have the lowest sequence tag; placing the determined I/O command with the lowest sequence tag into one or more storage channel queues for storage channels associated with the determined address of the I/O command with the lowest sequence tag ([0107] “Sequence numbers of write requests denote orders of the write requests transmitted from a host device 100. That is, a write request that has a sequence number lower than a sequence number of any other write request may be a write request that is registered at the queue 322 earlier than any other write request. In the first section T1, the oldest write request of the write requests registered at the queue 322 is a write request having a first sequence number S1. Thus, a first value R1 of a register 321 has the first sequence number S1.” [0198] “The bus 221 may be configured to provide a channel among components of the memory controller 220.”); and
updating the index to remove the determined I/O command with the lowest sequence tag ([0108] “If a write operation on the second data DATA2 is completed, in a second section T2, a second value R2 of the register 321 may be updated to have a sequence number S2 of the second data DATA2. If a write operation on the second data DATA2 is completed, a write request on the second data DATA2 is released from the queue 322.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Makhervaks in view of Huang with the further sequence tag operations taught by Hwang in order “to improve operating speed of the host device 100 and the storage device” (Tong [0151]).

With regard to Claim 5, Makhervaks in view of Huang and Hwang teaches all the limitations of Claim 3 as described above. Huang further teaches wherein the address comprises a logical block address (LBA) ([0092] “The FTL management logic module optionally converts the logical block Address to the physical page address.”).

With regard to Claims 12 and 14, these claims are equivalent in scope to Claims 3 and 5 rejected above, merely having a different independent claim type, and as such Claims 12 and 14 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 3 and 5. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makhervaks in view of Huang and Hwang as applied to Claims 3 and 12 above, and further in view of Ki (US PGPUB 2018/0157419).
With regard to claim 4, Makhervaks in view of Huang and Hwang teaches all the limitations of claim 3 as described above. Makhervaks in view of Huang and Hwang does not teach the key based address as described in claim 4. Ki teaches wherein 
the address is based on a key of a key-value pair ([0022] “The storage device 102 can be a non-volatile data storage mechanism that stores and accesses user data by way of key value addressing” [0026] “The key-value device API 108 provides an application interface that allows user applications to access the storage device 102”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Makhervaks in view of Huang and Hwang with the key based address taught by Ki such that “Since the storage device 102 can use the LBA architecture and a key-value based linear storage architecture, the communication from the host processor 106 can be simplified” (Ki [0024]).

With regard to Claim 13, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 13 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been fully considered but they are not persuasive.
With respect to Applicant’s argument, Page 13 Paragraph 2 of the Remarks, regarding Claim 1 that, “claim 1 is distinguishable from Makhervaks where the data appears to be received in an out-of-order manner, and therefore Makhervaks appears to not teach or even suggest, ‘receiving, by the storage device, a first I/O command and a second I/O command in order from a host coupled to the storage device’ as recited in claim 1,” the Office respectfully disagrees.
Since this claim language was newly added in the most recent claim amendment the Office has cited further disclosure from the Makhervaks reference which teaches said claim language. The Makhervaks reference recites in Paragraph [0117], “transaction logic as discussed above with reference to FIGS. 5-7 records data corresponding to out-of-order and in-order received TCP segments.” As such, it has been shown that the Makhervaks reference does in fact teach the newly amended limitation which recites “receiving, by the storage device, a first I/O command and a second I/O command in order from a host coupled to the storage device”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        May 21, 2022